ICJ_034_Interhandel_CHE_USA_1959-03-21_JUD_01_PO_02_FR.txt. 41

OPINION INDIVIDUELLE DE M. CORDOVA
[Traduction ]

Je suis en désaccord avec la majorité de la Cour, aussi bien
quant à son raisonnement que quant à sa conclusion concernant la
première exception préliminaire des États-Unis. Les États-Unis
prétendent que, le différend dans la présente affaire étant né avant
le 26 août 1946, la Cour n'a pas compétence pour connaître de la
réclamation du Gouvernement suisse et statuer à ce sujet. Je
partage ce point de vue.

La déclaration d'acceptation de la juridiction obligatoire de
la Cour par les États-Unis limite la compétence de la Cour aux
« différends d’ordre juridique qui s’élèveront à l'avenir », c’est-a-
dire après le 26 août 1946, la date de la déclaration. Les questions
essentielles pour statuer sur cette première exception préliminaire
sont donc la définition du différend d’ordre juridique international
que la Suisse a soumis à la Cour, de même que la date à laquelle ce
différend est né.

Il me semble que la majorité de la Cour a fondé sa décision sur
cette exception en présumant que le différend juridique entre les
Parties est constitué par les attitudes divergentes qu'elles ont prises
sur la question de la restitution des avoirs à l’Interhandel par les
États-Unis. Je ne peux pas me joindre à cette conclusion tout à fait
essentielle de la Cour, et c’est de cette différence de points de vue
que découle la différence entre les conclusions de la majorité et les
miennes. Si le vrai litige soumis à la Cour se limite à la restitution
des avoirs de l’Interhandel mis sous séquestre, alors, évidemment,
la conclusion que ce différend est né après le 26 août 1946 est cor-
recte, ainsi que la décision de rejeter la première exception. Mais
je suis forcé de me séparer de la majorité parce qu’à mon avis le
différend juridique, le véritable différend entre les gouvernements,
porte sur leurs points de vue opposés concernant le caractère juri-
dique, ennemi ou neutre, de l’Interhandel.

Les Parties à ce différend sont parfaitement d’accord sur le
droit applicable à l'affaire. Elles sont d’accord, notamment, sur
les aspects positifs et négatifs du principe de droit international
qui permet, d’une part à un Etat belligérant de saisir et de mettre
sous séquestre les biens ennemis situés sur son territoire, et d’autre
part interdit à ce même État de saisir les biens appartenant à un
pays neutre ou à ses ressortissants. Toute la discussion diplomatique
entre les deux Gouvernements et les pièces de procédure de leurs
agents manifestent l'accord sur ce principe, qui au surplus est
également incorporé dans la loi des Etats-Unis, le Trading with the
Enemy Act du 6 octobre 1917. Cette loi permet au Gouvernement des
Etats-Unis de saisir et de s’ approprier les avoirs des ressortissants
d’un pays ennemi, mais en même temps elle exclut de cette mesure

39
INTERHANDEL (OPIN. INDIV. DE M. CORDOVA) 42

les biens des ressortissants d’un État neutre permettant la restitu-
tion à leurs propriétaires des biens neutres saisis à tort. Les Parties
sont pleinement d'accord, à la fois sur la loi applicable et sur la
conséquence inéluctable de l’application de cette loi, la conservation
juridique des avoirs de l’Interhandel par les Etats-Unis ou leur
restitution 4 la société suisse.

Le Gouvernement des Etats-Unis a saisi les biens de |’ Interhandel,
qui comprennent principalement et, entre autres avoirs, les 90 pour
cent du capital de la General Aniline and Film Corporation constituée
aux Etats-Unis et y traitant des affaires. Quand ils ont mis ses
avoirs sous séquestre, les Etats-Unis ont allégué que l’Interhandel
était en fait propriété allemande et n’était qu’un préte-nom pour
la Farben Industry de Francfort. Aprés avoir fait des enquétes, le
Gouvernement suisse est arrivé 4 la conclusion que tel n’était pas
le cas, qu'au moment de la mise sous séquestre des actions qu’elle
possédait dans la General Aniline and Film Corporation, le 16 février
et le 24 avril 1942, l’Interhandel n’était plus sous le contrôle d’inté-
rêts allemands, ayant, dès juin 1940, rompu tous rapports finan-
ciers et administratifs avec la société allemande.

Ce différend juridique fondamental entre les Parties, le caractère
juridique de VInterhandel, s'est ramifié en d’autres divergences
telles, par exemple, celle relative aux diverses procédures pour
résoudre ce différend comme touchant à l'obligation des États-Unis
de se conformer à la décision de l'Autorité suisse de recours ou
l'obligation de ce même Gouvernement de participer à une procé-
dure de conciliation ou d'arbitrage du différend. Tous ces différends
secondaires reposent, soit sur l'Accord de Washington du 25 mai
1946, soit sur le Traité d'arbitrage et de conciliation du 16 février
1931. À mon avis, tous ces différends ne sont que des phases d’un
seul et même différend juridique — le caractère neutre ou ennemi
de l’Interhandel. Si les deux Gouvernements avaient été d'accord
sur le caractère belligérant ou neutre de l’Interhandel, l'affaire
n'aurait jamais été soumise à la Cour ni aux juridictions internes
des Etats-Unis. La réclamation n’aurait jamais existé.

Si le Gouvernement suisse avait soumis à la Cour sa réclamation,
fondée seulement sur le refus par les États-Unis d'appliquer la déci-
sion de l'Accord de Washington, ou de soumettre à l'arbitrage le
différend conformément au Traité de 1931, j'aurais pu être enclin à
penser que le différend aurait porté sur l’inexécution de cet accord
ou de ce traité. Mais ayant présenté sa réclamation sur le base de
l'application de principe de droit international du respect dû par
les belligérants aux avoirs neutres, je pense que les conclusions sub-
sidiaires suisses ne sont qu'un moyen d'arriver à la même conclusion
recherchée par le demandeur, la reconnaissance du caractère de
société neutre de l'Interhandel et, comme corollaire, que celle-ci a

40
INTERHANDEL (OPIN. INDIV. DE M. CORDOVA) 43

droit à la restitution des avoirs. En d’autres termes, l'obligation de
rendre ou de restituer les avoirs à l’Interhandel n’est que la consé-
quence de la solution du véritable et seul différend juridique entre
les Parties — le caractère de la société suisse — mais non le différend
fondamental lui-même. Il se peut même que la restitution des
actions et autres avoirs en elle- -même ne soit pas un différend juri-
dique.

Après avoir ainsi défini le différend juridique, il faut fixer l’époque
à laquelle il est réellement né. Ce n’est qu’alors que nous serons en
mesure d'analyser la première exception préliminaire à la lumière
de ces deux questions fondamentales,

Le Gouvernement des États-Unis a mis sous séquestre les avoirs
de l’Interhandel le 16 février et le 24 avril 1942. Comme je l'ai dit,
cette mesure a été prise sur la base du prétendu caractère ennemi de
l'Interhandel affirmé par les autorités des Etats-Unis en dépit de
son apparente nationalité suisse. C’est ainsi qu'elle fut notifiée à
l'agent diplomatique suisse à Washington, dans un atde-mémoire du
I6 février 1942 (pièce à l'appui n° To des exceptions préliminaires des
Etats-Unis). Cet aide-mémoire explique également que la mesure ne
signifie nullement l’intention de saisir tous avoirs présentant de
bonne foi le caractère suisse, ce qui évidemment signifie que les
actions ou autres avoirs de l’Interhandel mis sous séquestre
n'étaient pas considérés comme appartenant de bonne foi à la société
suisse. C’est le premier document du dossier qui montre que l'une
des Parties a énoncé sa position à l’autre sur le caractère de l’Inter-
handel comme société sous contrôle ennemi. Le Gouvernement
suisse n’a pas immédiatement contesté ce caractère ennemi, ni par
conséquent le droit des États-Unis de séquestrer ses avoirs. Il a
décidé tout d’abord de procéder à certaines enquêtes pour déceler
la véritable situation entre l’Interhandel et la société allemande
Farben Industries de Francfort. D’après les allégations dans cette
affaire, les deux enquêtes conduites par l'Autorité suisse compétente
ont montré que les liens entre l’'Interhandel et Farben Industries
avaient été complètement rompus depuis 1940, c'est-à-dire avant
même l'entrée en guerre des Etats-Unis. Le Gouvernement suisse a
communiqué ses conclusions aux autorités américaines, en expri-
mant l'espoir qu’on parviendrait à un règlement au sujet des avoirs de
l'Interhandel aux Etats-Unis, avoirs et actions qui avaient été mis
sous séquestre en 1942. Cette demande a été communiquée au Gou-
vernement des États- Unis dans le mémoire daté du 4 juin 1947
(pièce à l'appui n° 16, exceptions préliminaires). En d’autres termes,
le Gouvernement suisse n’aurait jamais réclamé la restitution des
avoirs s’il n’en était pas arrivé à la conclusion que l’Interhandel
était, de bonne foi, une société neutre suisse et les Etats-Unis
n'auraient jamais mis sous séquestre ces avoirs s’ils n'avaient pas
cru que l’Interhandel était, en réalité, une firme appartenant à
l'ennemi.

41
INTERHANDEL (OPIN. INDIV. DE M. CORDOVA) 44

Il existe bien d’autres communications entre les deux Gouverne-
ments visant des aspects différents et des nuances dans les négocia-
tions touchant au caractère de l’Interhandel, mais toutes se ratta-
chent au blocage provisoire en Suisse de ces avoirs par le Gouverne-
ment suisse. La note datée du 4 juin 1947 paraît être le premier
document dans les dossiers qui énonce les vues opposées du Gouver-
nement suisse sur la thèse des États-Unis concernant le caractère de
société appartenant à l'ennemi de l'Interhandel, à propos de la
restitution des avoirs mis sous séquestre aux Etats-Unis. J'aurais donc
accepté la date du 4 juin 1947 comme date à laquelle s’est élevé le
différend entre les deux Gouvernements sur le caractère ennemi ou
neutre de l’Interhandel à propos de la mise sous séquestre des avoirs
de la General Aniline and Film Corporation, si ce n’était à cause des
expressions dont s’est servi le Département d'État dans son mémo-
randum du 18 juin 1947, où, en réponse à l’aide-mémoire du 4 juin
1947 du Gouvernement suisse déjà cité, les États-Unis ont déclaré
(pièce à l'appui n° 17, exceptions préliminaires):

« Au cours des négociations qui ont abouti à l'Accord du 25 mat
1946, les représentants des Etats-Unis ont clairement indiqué qu'une
décision, intervenant dans l'affaire de l'Inierhandel, ne pourrait
exercer d'effet sur un règlement quelconque ou sur une décision visant
la mise sous séquestre, par le Alien Property Custodian, ex février
1942, des actions de la General Aniline and Film Corporation. Le
Gouvernement des Etats-Unis n'a pas modifié sa manière de voir en
l'espèce. »

C'est-à-dire que le Gouvernement des États-Unis affirme qu'avant
le 25 mai 1946, date de l’Accord de Washington, il avait déjà
discuté et rejeté la thèse du Gouvernement suisse que les conclusions
des Autorités suisses dans le cadre de l’Accord de Washington
concernant le caractère neutre ou ennemi de l’Interhandel dussent
avoir un «effet sur un règlement quelconque ou sur une décision »
visant la mise sous séquestre de ses avoirs et actions. Le Gouverne-
ment demandeur n’ayant fait aucune réponse 4 cette affirmation

. de la plus grande importance, je me sens en droit de penser que de
différend sur le caractère juridique de l’Interhandel relatif à la mise
sous séquestre des actions et avoirs par les Etats-Unis a pris nais-
sance avant même la date de V Accord de Washington, le 25 mat 1946.

Je conclus donc que le différend est né avant la date de la décla-
ration des États-Unis du 26 août 1946 et que la Cour aurait dû
retenir la première exception préliminaire) :

Je suis d’accord avec la décision de la Cour de retenir la troisième
exception préliminaire; mais à mon avis, le raisonnement de la
majorité, se fondant principalement sur la nécessité d’éviter le
danger de suivre deux procédures — nationale et internationale —
ne couvre pas tous les points soulevés par la Suisse. Je crois que la

42
INTERHANDEL (OPIN. INDIV. DE M. CORDOVA) 45

Cour aurait dû fonder l'application du principe de l'épuisement
des recours internes sur une base beaucoup plus large.

La Cour est justifiée à conclure que les tribunaux internes des
États-Unis sont saisis exactement du même litige que la Cour aurait
à trancher si elle avait à examiner le fond de l'affaire avant que
les recours internes n'aient été épuisés. La conclusion que l’Inter-
handel devrait d’abord épuiser tous les recours internes en suspens
aux États-Unis avant que la Cour ne puisse examiner et trancher
les mêmes questions est évidemment parfaitement correcte. Mais,
outre la question de l'existence de deux procédures parallèles,
il y a d’autres traisons qu'à mon avis la Cour aurait dû également
prendre en considération en appliquant le principe à la fois aux
conclusions principales et aux conclusions subsidiaires de la Suisse.

L’argument touchant aux procédures parallèles, que le principe
de l'épuisement des recours internes cherche à éviter, peut être
opposé avec succès aussi bien aux conclusions principales qu'aux
conclusions subsidiaires visant la non-application par les Etats-
Unis de la décision de l'Autorité suisse de recours et leur refus
de soumettre le différend à l'arbitrage. Il ne peut cependant être
opposé à la thèse avancée par la Suisse tendant à ce que la Cour
décide que les Etats-Unis sont tenus d'entamer la procédure de
conciliation, conformément au Traité d'arbitrage et de conciliation
de 1931. La conciliation étant une procédure qui présente la nature
d’un règlement extrajudiciaire par les parties, qui n’aboutit pas à
une décision obligatoire, ne saurait certainement pas être considérée
comme une procédure internationale parallèle à celle suivie devant
les tribunaux internes des États-Unis.

Pour pouvoir appliquer le principe de l'épuisement des recours
internes à la réclamation de la Suisse visant la conciliation, il
faut recourir à d’autres raisons qui en sont à la base. Ce principe,
comme je l’ai dit, trouve sa base et sa justification dans des motifs
peut-étre plus importants que la simple possibilité d’éviter des
procédures et des décisions contradictoires. La principale raison
de son existence est la nécessité absolue d’harmoniser les juridictions
internationale et nationale — assurant ainsi le respect dû à la
juridiction souveraine des États — auxquelles doivent se soumettre
les ressortissants et les étrangers et dans la protection diplomatique
des gouvernements à laquelle seuls ont droit les étrangers. L’on
parvient à cette harmonie, à ce respect de la souveraineté des États,
en accordant priorité à la juridiction des tribunaux internes de
l'État dans les affaires où des étrangers introduisent un'recours
contre un acte de ses autorités exécutives ou législatives. A son
tour, cette priorité n’est assurée que par le respect du principe de
l'épuisement des recours internes.

Le droit de l’État — la Suisse, dans la présente espèce — à assu-
rer la protection de son ressortissant, l’Interhandel, contre un
prétendu acte dommageable d’un gouvernement étranger, celui des

43
INTERHANDEL (OPIN. INDIV. DE M. CORDOVA) 46

États-Unis, ne se pose pas, juridiquement, pendant que les juridic-
tions de ce dernier Etat tranchent définitivement la question de cet
acte dommageable, par une décision de leurs juridictions. Jusqu’à
ce que les tribunaux de l'État défendeur aient rendu leur décision
définitive, l'État ne peut être tenu pour internationalement res-
ponsable, pour la bonne raison que le dommage n'est pas encore
réalisé. Ce principe est à la base de tous les systèmes juridiques,
droit civil et droit pénal, droit interne et droit international.

Un Etat ne peut méme pas exercer sa protection diplomatique,
et moins encore recourir à une procédure internationale de recours
quelconque, tant que son ressortissant n’a pas préalablement épuisé
les recours juridiques internes qui lui sont offerts par l’État dont
il critique les mesures.

Dans la présente affaire, on ne saurait affirmer que le dommage
a été causé à l’Interhandel par la mise sous séquestre de ses biens
par les autorités locales des Etats-Unis tant que cette mesure n’est
pas devenue définitive, c'est-à-dire tant que les juridictions des
États-Unis n’ont pas définitivement confirmé cette action par une
décision ayant force de chose jugée. C’est alors et alors seulement
que l’Interhandel et le Gouvernement suisse seront en droit de
recourir à cette Cour internationale ou à toute autre procédure de
règlement international applicable, tendant à la réparation de la
prétendue violation du droit des gens, réparation que les autorités
locales ne seront plus en mesure d’accorder. C’est pourquoi le
principe bien établi en procédure internationale de l'épuisement des
recours internes a pour base l’idée fondamentale qu’une réclamation
ne peut être présentée, qu'il n’y a pas de réclamation internationale
tant que l'étranger victime du dommage ne s’est pas conformé à
ce principe.

Dans la présente espèce, il semble qu’il y ait eu erreur quant à
l'épuisement des recours internes puisque le Gouvernement des
Etats-Unis lui-même a exprimé l'opinion que cet épuisement avait
déjà eu lieu. Sur cette impression erronée, semble-t-il, le Gouverne-
ment suisse a soumis à la Cour sa requête introductive d'instance
contre les États-Unis. Mais lorsque cette impression a été dissipée,
la situation juridique — pour autant que je la comprenne — était
que cette requête avait été introduite à tort devant la Cour. En
d’autres termes, il me semble que la Cour aurait dû conclure que
les différents chefs de réclamation du Gouvernement suisse présen-
tés à la Cour, la restitution des avoirs bloqués, l'obligation pour les
États-Unis de se soumettre à la décision de l'Autorité suisse de
recours et le devoir pour le Gouvernement défendeur de soumettre
le différend à l’arbitrage ou à la conciliation, ne pouvaient pas être
accueillis par la Cour non seulement en raison de la procédure pen-
dante aux États-Unis, mais pour la raison plus générale qu’une
réclamation d’ordre international n’existe encore dans aucun des
différents aspects possibles, restitution des biens, soumission à

44
INTERHANDEL (OPIN. INDIV. DE M. CORDOVA) 47

l’arbitrage ou à la conciliation ou application des termes de l’Accord
de Washington, avant que les tribunaux des États-Unis n'aient
rendu leur décision ultime et définitive sur la plainte déposée devant
eux par l’Interhandel.

(Signé) R. CORDOVA.

45
